Citation Nr: 0716185	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-17 972A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye corneal 
scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  
The issue on appeal was remanded for additional development 
in June 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's left eye corneal 
scar was incurred during combat service.


CONCLUSION OF LAW

A left eye corneal scar was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004, December 2004, and June 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Because of the favorable outcome in this case, any failure on 
th part of the VA to comply with VCAA or other procedural 
requiorements, is harmless error.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).

Pertinent case law, however, provides that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a nexus to 
service which requires competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record in this case, the Board 
finds the veteran's left eye corneal scar was incurred during 
combat service.  Service records show the veteran received 
commendation for his participation in efforts to save the USS 
MISSISSINEWA in November 1944.  A service department action 
report describes events involving a torpedo attack on that 
ship and the resulting explosions and fires from that attack.  
The veteran contends that he sustained an injury to his left 
eye during this combat incident while working to contain a 
fire on that ship.  

On VA examination in January 2007 he described having been on 
a tug pulled up to the ship when it was hit, having debris 
from the explosion blown over him, and having been covered in 
dust.  He stated he could not recall any specific pain or 
change in vision at that time and that he did not seek any 
medical attention until more than 10 years after this 
incident.  He denied having sustained any other episodes of 
eye trauma either during service or during his civilian 
career as a firefighter.  The examiner noted a corneal scar 
in the visual axis in the left eye which was likely 
responsible for his decreased left eye visual acuity, but 
that it was impossible to determine whether or not the 
veteran's corneal scar was more likely than not "due to the 
trauma sustained in 1944."  

The Board finds the examiner's statement is affirmative as to 
an eye trauma having been incurred in 1944 and, in essence, 
that he has acknowledged that the veteran's case was 
consistent with a delayed detection of such an injury.  The 
injury as described by the veteran is consistent with the 
circumstance of his service.  As the veteran is a combat 
veteran for VA compensation purposes, his statements are 
accepted as sufficient proof of an injury in service.  The 
January 2007 VA examiner's opinion clearly demonstrates a 
nexus between the veteran's present decreased left eye visual 
acuity and the corneal scar he has demonstrated as having 
been incurred during combat service.  Therefore, entitlement 
to service connection for a left eye corneal scar is 
warranted.


ORDER

Entitlement to service connection for a left eye corneal scar 
is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


